              Case 2:18-cv-09253-JCZ-JVM Document 72-3 Filed 10/06/20 Page 1 of 2


                                                                      Jessica Vasquez <jvasquez@vasquezlawoffice.com>



Nasset Experts
1 message

Kaufman, Mary Katherine (USALAE) <Mary.Katherine.Kaufman@usdoj.gov>                               Fri, Mar 13, 2020 at 10:20 AM
To: Jessica Vasquez <jvasquez@vasquezlawoffice.com>
Cc: "Nixon, Linda (USALAE)" <Linda.Nixon@usdoj.gov>


 Dear Jessica,



 The USA has retained two experts in this case, Dr. Wilson and Dr. Kushner, whose reports and CVs are attached.



 Pursuant to FRCP (a)(1)(B), Dr. Kushner was an expert in the case, Andrea Lovecchio v. Renee Romain, et al. CDC#13-
 05432. Further, Dr. Wilson was deposed as an expert in the Ann Dardar, et al. v. USA, USDC#16-00668.



 I also noticed that I did not receive your expert’s testimony history. Can you please provide me with it? Have you heard
 anything back about his fee? We need to get that sorted out prior to his deposition. Also, the USA cannot pay in
 advance. We have to issue a contract.



 As discussed, the deposition of Dr. Kushner will take place on 3/24/20 at 2:00 at his Gretna office in the office building
 attached to the Ochsner West Bank Hospital on Belle Chase Highway on the 4th floor. It will be a video deposition. The
 USA will pay for the first hour, since his deposition will be taken for trial purposes.



 I will get a time for Dr. Wilson’s deposition on the 31st. It will take place at his office. I would like to note that if the
 deposition of Dr. Levin gets pushed back, I will have to push back the depositions of Dr. Kushner and Dr. Wilson because
 I need to depose Dr. Levin first.



 Please let me know if you have any questions.




 Thank you,




                           MARY KATHERINE KAUFMAN

                           ASSISTANT UNITED STATES ATTORNEY

                           EASTERN DISTRICT OF LOUISIANA

                           650 POYDRAS STREET, SUITE 1600

                           NEW ORLEANS, LA 70130
          Case 2:18-cv-09253-JCZ-JVM Document 72-3 Filed 10/06/20 Page 2 of 2
                      mary.katherine.kaufman@usdoj.gov

                      (O) (504) 680-3008 | (C) (504) 432-2535




5 attachments
   Dr. Kushner Analysis and Review of Nasset vs USA Veterans Administration.pdf
   1329K
   Tumor necrosis factor-alpha inhibitors_ An overview of adverse effects - UpToDate.pdf
   432K
   Updated Kushner CV 01-17-19 (002).pdf
   189K
   CV - MRW2020 (003).pdf
   106K
   Nasset report 2020-0227 (002).pdf
   95K
